TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2014



                                     NO. 03-12-00121-CR


                                Willard Glen Wood, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.